FRUGE, Justice ad hoc.
This case involves an alleged income tax deficiency in the amount of $1,455.28, with interest of $320.16, or a total claim of $1,-775.44. Since only a question of prescrip*294tion is involved, and the legality or constitutionality, vel non, of the tax is not at issue in this case and the amount claimed is less than $2,000.00, this court is without appellate jurisdiction. Const, of 1921, Art. VII, Sec. 10.
It is ordered that this case be transferred to the Court of Appeal, First Circuit, pursuant to the provisions of Act No. 19 of 1912, provided that the record shall be filed in that court within 30 days from the date on which' this decree shall become final, otherwise the appeal shall be dismissed. The appellant is to pay the costs of this Court, and all other costs shall abide the final disposition of the case.